Title: To John Adams from James Warren, 19 July 1780
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston July 19. 1780
     
     Haveing Already wrote you pretty largely by Capt. Samson, this is only to Inform you that two days ago Arrived here one Mr. Mitchel with a Load of English Goods from London. This seems to be a prevailing and Encreasing Object of Commerce. One Arrived in the Spring. Little Notice was taken of it. Four More Vessels are said to be on their way here. It is certain there is one and Mr. Duncan is in her. He and Mitchel married two Daughters of Geo. Bethune. I dont say any thing of their political Principles. There are no Tories or Tory Connections here, we are all Whiggs, and the Man that hid himself in the heat of the day, and has never done any thing since has as much Merit as one that has been in the front of the Battle. These Men had Address enough to procure flaggs from our Council to Carry to England a Number of Prisoners, under the Pretence that they would Carry as many more to France and come out from there with a Load of Goods. Mitchel now says they would not suffer an Ex­change for the Prisoners they Carried, and took their Ships from them but afterwards paid them for their Ships.
     They came Boldly in under the Protection of Permits from Doctr. Franklin. I thought you should be Acquainted with these Circumstances. You are best Able to Judge if it be good Policy for us, and Consistent with our Connections with France, to Carry on such a Trade. If it be I think it should be publicly Avowed, if not It should be publickly discountenanced, my own Judgment is we can do very well without it, and that all Intercourse with that Accursed and Barbarous Nation should be Intirely broke of, and that we should use ourselves to the Manufactures and Merchandize of other Nations, to prevent as much as possible the hankering after those of Britain, the Leeks and onions of Egypt, when a Peace takes place.
     I have had but one Letter from you since you left us and that a very short one. I always take pleasure in your Letters. If you can find Friends out of your own Family more pleased with your Friendship or more Sincere and Zealous in his or theirs, I will not Complain that you do not write to me oftner.
     
      I am Yours sincerely
      J Warren
     
    